Citation Nr: 9921345	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the overpayment of educational assistance benefits, 
paid pursuant to Chapter 34, Title 38, United States Code, in the 
amount of $808.00, was properly created. 

2.  Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $808.00.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to June 
1979.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1991 decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office's 
Committee on Waivers and Compromises (RO).  In March 1991, the 
appellant requested a waiver of the recovery of the overpayment 
of education benefits.  An April 1991 Decision on Waiver of 
Indebtedness by the RO denied the appellant's request.  This 
matter was remanded to the RO in July 1995 and November 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the RO.

2.  In January 1989, the appellant changed his place of training 
from Roosevelt University to DePaul University.  

3.  In March 1989, the RO received the appellant's VA Form 22-
1999, Enrollment Certification, in which a certifying official at 
DePaul University indicated that he had enrolled in 12 credit 
hours for the period beginning January 3,1989 to June 9, 1989.  

4.  In April 1989, the appellant was awarded educational 
assistance benefits in the amount of $606.00 per month effective 
from January 3, 1989 to June 9, 1989; the appellant was paid 
$2,383.60 for the period of January 3,1989 to April 30, 1989.  

5.  In May 1989, the RO received from DePaul University a VA Form 
22-1999, Enrollment Certification, which indicated that the 
appellant adjusted his credit hours from 12 credits to zero 
credits and his last day of attendance was March 20, 1989.  

6.  The appellant was overpaid educational assistance benefits in 
the amount of $808.00, for the period of March 21, 1989 to April 
30, 1989.      

7.  The appellant was notified by the VA, at the time of his 
award letter, as well as in previous correspondence, that he 
should notify the VA immediately of any changes in his enrollment 
status.  

8.  The appellant was at fault in the creation of the overpayment 
of educational assistance benefits in that he did not timely 
inform the VA of the changes in his enrollment status. 

9.  The VA was not at fault in the creation of the overpayment 
indebtedness. 

10.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would result 
in unjust enrichment of the appellant, inasmuch as he accepted 
benefits to which he was not entitled.  

11.  The appellant's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment of 
the overpayment indebtedness without resulting in excessive 
financial difficulty, and the collection of that indebtedness 
would not defeat the purpose of the educational assistance 
program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  An overpayment of educational assistance benefits paid 
pursuant to Chapter 34, Title 38, United States Code, in the 
amount of $808.00, was properly created.  38 U.S.C.A. §§ 3461, 
5112(b), 5113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 21.7120, 
21.7130, 21.7135, 21.7139 (1998). 

2.  Recovery of the overpayment of educational assistance 
benefits, in the amount of $808.00, would not be against equity 
and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is found that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
Further, after examining the record, the Board is satisfied that 
all relevant facts have been properly developed and that the 
evidence of record is sufficient to render a fair and equitable 
determination of the matter at hand.

Factual Background

In August 1985, the appellant was notified by the VA that he was 
eligible for educational assistance benefits under Chapter 34, 
Title 38, U.S.C.   

In award letters dated in December 1987 and July 1988, the VA 
informed the appellant that he should inform the VA of any change 
in his address, enrollment, or number of dependents.  

An October 1988 Enrollment Certification, VA Form 22-1999, 
indicates that from September 8, 1988 to December 21, 1988, the 
appellant was enrolled for 7 credit hours at the Roosevelt 
University.  

In a November 1988 letter, the VA informed the appellant that he 
had been awarded educational allowance from September 9, 1988 to 
December 21, 1988.  The VA informed the appellant that if he 
discontinued the course before that date, he was not entitled to 
full payment and an adjustment would be made.  

In a January 1989 Request for Change of Program and Place of 
Training, the appellant indicated that he was changing his place 
of training from Roosevelt University to DePaul University 
because Roosevelt offered substandard teaching for evening 
classes.  

A March 1989 Enrollment Certification, VA Form 22-1999, from 
DePaul University indicated that the appellant was enrolled for 
12 credit hours from January 3, 1989 to June 9, 1989.  

In an April 1989 Enrollment Certification, VA Form 22-1999, from 
DePaul University, indicated that the amended certification was 
to report that the amount of credit previously earned was still 
pending.  

In an April 25, 1989 letter, the VA informed the appellant that 
his educational allowance was $606.00 a month effective January 
3, 1989 to June 9, 1989.  The VA stated that the first check 
provide payment through March 31, 1989.  The VA informed the 
appellant that if he discontinued his course before that date, he 
was not entitled to full payment and an adjustment would be made.  
The VA informed the appellant that benefits would not be payable 
for a course from which the appellant withdrew, unless acceptable 
mitigating circumstances are presented.  The appellant was told 
to inform the school and the VA promptly of any change in his 
enrollment.  

A Notice of Change in Student Status, VA Form 22-1999, completed 
by DePaul University and received by the RO on May 5, 1989, 
indicates that the appellant adjusted his credit hours from 12 
credits to zero credits.  The last day of attendance was March 
20, 1989.  The reason for termination was withdrawal during drop-
add period.  It was noted that it was unknown if mitigating 
circumstances were involved in the termination or adjustment 
action.  
 
In a May 10, 1989 letter, the VA informed the appellant that they 
had been informed that there was a change in his enrollment 
status during the term that started in January 3, 1989.  The VA 
indicated that they had been informed that the appellant withdrew 
from one or more of his courses on March 20, 1989.  The VA stated 
that based upon this notification, his award was terminated 
beginning April 1, 1989.  The VA informed the appellant that he 
would receive a computer-generated letter with more details, 
including the amount of the overpayment, if any.  It was noted 
that if the change of his enrollment status was caused by 
unavoidable events beyond his control, the appellant was 
instructed to notify the VA as soon as possible; otherwise the 
appellant would be held responsible for the overpayment.  If the 
appellant showed sufficient grounds for making the enrollment 
change, any necessary reduction or termination of the award would 
be effective no earlier than the date the enrollment status 
actually changed.  It was added that if the evidence does not 
establish that the change was caused by unanticipated 
circumstances beyond his control, or if the appellant did not 
respond in 30 days, the award must be reduced to the rate of 
$00.00 per month effective January 3, 1989.  The appellant was 
given notice of his due process rights. 

In a letter received on May 22, 1989, the appellant stated that 
the change in his enrollment status was caused by unavoidable 
events beyond his control.  He stated that in spite of the 
financial aid he received in the summer of 1988, it became 
necessary for the appellant to return to work full-time, during 
the day.  He returned to night school as a part time student.  He 
intended to take out a student loan during the winter so he could 
attend school full time in the spring.  The appellant stated that 
he had submitted all of his paperwork in on time.  The appellant 
indicated that the clerks at Roosevelt University incorrectly 
entered the information into their financial aid and admissions 
computers.  The appellant tried to correct the problem, but he 
did not get the financial aid loan that he needed to attend 
school full-time and he stopped receiving all forms of financial 
aid, including the VA money.  The appellant indicated that he 
left Roosevelt and went to DePaul in the spring.  He was still 
not getting financial aid and he had to work overtime whenever it 
was offered.  The appellant had to drop one of his classes.  

In a June 1989 letter, the VA requested the appellant submit a 
statement by his employer, on letterhead, regarding when he 
started working and the hours he worked.  He was also requested 
to have Roosevelt submit a statement and provide documentation 
that he has applied for a loan and a Pell Grant.  He was also 
requested to have DePaul submit previous credit allowed.  

In an August 1989 letter, the VA informed the appellant that that 
evidence he submitted, which consisted of his letter, did not 
adequately show how the circumstances actual interfered with his 
enrollment to the extent that he was unable to successfully 
complete his courses and the evidence was not adequately 
substantiated by verifying documents or statements.  The 
appellant was informed that his award of educational assistance 
benefits was terminated effective January 3, 1989 because he 
withdrew from his courses on March 20, 1989.  

In an August 1989 letter, the VA informed the appellant that an 
overpayment in the amount of $2,383.60 was created because his 
educational assistance allowance was discontinued effective 
January 2, 1989.  The appellant was informed that this debt must 
be repaid.  The VA stated that a letter providing detailed 
information on the repayment of the debt and explaining his 
rights was being sent to the appellant.  

In a September 1989 letter to the VA, the appellant stated that 
in September 1988, his union won a grievance and he returned to 
his job.  He had to work during the daytime, so he attended night 
school at Roosevelt University and then at DePaul.  The appellant 
stated that while he was at DePaul, he encountered many obstacles 
at work and school.  The financial aid office lost his records 
and the administrative office had the wrong information in the 
computers and this caused him not to receive financial aid.  The 
appellant stated that he had difficulty finding the courses he 
needed to take in the evening.  He indicated that the last 
courses he took at DePaul cost him $2,000.00 for three courses.  
He stated that he was not able to attend half the time because of 
his work schedule.  The appellant stated that the VA did not 
overpay him.  He attended DePaul University for the period in 
question and he made an effort to pass the courses he took.  He 
indicated that he could not afford to repay the VA the 
overpayment indebtedness.    

The appellant submitted a statement from his employer.  In the 
statement, his employer indicated that the appellant returned to 
work in September 1988.  Initially, his hours were from 9 AM to 5 
PM.  His hours then changed to a weekly rotation of 7:30 AM to 
3:30 PM and from 10 AM to 6 PM.  The appellant was subject to 
mandatory out of town trip rotations and overtime.  The length of 
the out of town trips varied from overnight to a couple of 
months.  

In a September 1989 statement from the Roosevelt University, the 
Director of the Financial Aid office indicated that certain 
problems delayed the appellant's processing.  The problems 
included a discrepancy in the figures relating to the appellant's 
veterans benefits which required review and confirmation; a 
discrepancy in the size of his family which required review; 
incomplete transfer credit evaluation which was not completed 
until mid December; and an error by the admission office who 
indicated that the appellant attended the University of Illinois 
Urbana which was not cleared up until March 1989.  The Director 
stated that they have processed the appellant's Pell Grant and 
Guaranteed Student Loan for fall 1988.  The Director indicated 
that the student loan would cover most of the appellant's 
outstanding charges for fall 1988.  

In October 1989, the VA indicated that the evidence submitted by 
the appellant did not establish that the reasons for the 
enrollment change was because of circumstances that were 
unanticipated or beyond the appellant's control.  His award of 
educational assistance benefits was terminated effective January 
3, 1989.  

In an October 1989 statement, the appellant indicated that he was 
disputing the adjustment and he requested a personal hearing. 

In a March 1990 letter, the VA informed the appellant that they 
have considered the evidence submitted by the appellant, 
including the statement from his employer.  The VA stated that 
since the change in the appellant's enrollment status has been 
adequately justified, his award of educational assistance 
benefits were reinstated from January 3, 1989 to March 20, 1989.  

In October 1990, the VA informed the appellant that the records 
showed an outstanding overpayment balance of $883.68.  The VA 
requested the appellant to resubmit his waiver request. 

In an October 1990 letter, the appellant stated that he did not 
owe the VA money.  

In a February 1991 letter, the appellant stated that he assumed 
that the overpayment matter concerned Roosevelt University. 

In a March 1991 letter, the Bursar from Roosevelt University 
stated that the appellant's financial aid was put through for the 
wrong year, 89-90 instead of 88-89.  The bursar indicated that 
once the year was corrected, the balance should be cleared.  

In March 1991, the appellant filed a request for a waiver.

In an April 1991 Decision on Waiver of Indebtedness, the RO 
indicated that the appellant was enrolled in a full time course 
of higher education from January 3, 1989 to June 9, 1989 in the 
Chapter 34 program.  The appellant was paid through April 30, 
1989 at the rate of $606.00 a month.  On May 1, 1989, the RO 
received a notice of change in student status which stated that 
the appellant terminated his enrollment on March 20, 1989.  The 
RO indicated that as a result, his award was terminated from the 
beginning of the enrollment period.  This created an overpayment 
in the amount of $2,383.60.  Mitigating circumstances were 
accepted and an award adjustment was done.  The appellant's 
benefits were paid up until the date that he terminated his 
training on March 20, 1990.  This left a remaining balance of 
$883.63.  

The RO found that there was no indication of fraud, 
misrepresentation or bad faith in the creation of indebtedness on 
the part of the appellant.  The RO held that it was not against 
the standard of equity and good conscious to enforce collection 
of this debt, and the request for a waiver was denied.  The RO 
indicated that the total indebtedness was $970.04, which included 
$883.68 which was the original amount of the debt, $72.64 for 
accrued interest, and $13.72 for administrative collection costs. 

In an October 1992 statement to his senator, the appellant stated 
that Roosevelt University made a mistake and cut off and reduced 
his financial aid.  The appellant asserted that this caused him 
to be unable to pay his bills and he therefore quit school, and 
returned to work.  The appellant indicated that because he 
"dropped out," the VA demanded that the appellant repay the 
benefits he received while at Roosevelt.  The appellant indicated 
that he had requested and was granted a waiver of the 
overpayment.  The appellant stated that in March 1991, Roosevelt 
University cleared the debt.  The appellant indicated that 
Roosevelt should not have gotten any money from the VA and the VA 
should have requested Roosevelt to correct the situation.   

In a November 1992 Financial Status Report, the appellant 
reported that he was unemployed.  He last worked as a field 
service engineer from 1987 to 1992.  He had three dependents and 
he was married.  The appellant's monthly income was $1,176.00, 
which consisted of unemployment benefits.  His spouse's monthly 
gross salary was $2,046.40; her net monthly salary was $1,014.68.  
The spouse had $393.86 deducted from her salary and this was paid 
to her credit union.  Their combined monthly net income was 
$2,190.68.  The appellant reported that his monthly expenses were 
$2,626.00.  The monthly expenses included $1,218.00 for 
rent/mortgage payment; $375.00 for food; $320.00 for utilities; 
$30.00 for telephone; $80.00 for insurance; $40.00 for clothing; 
$50.00 for medical; and $513.00 for installment contracts and 
other debt.  The appellant reported having $1,500.00 in the bank.  
He owned stocks valued at $2,000.00 and real estate valued at 
$115,000.00.  The appellant reported that his installment 
contracts and other debt totaled $14,619.00.  

In an April 1993 statement, the appellant asserted that the VA 
owed him money for the time he attended courses at Roosevelt, not 
DePaul.  The appellant asserted that the VA has lost his 
documents and has changed the reasons for the overpayment.  The 
appellant stated that he has qualified for welfare for the last 
two years.  He asserted that he did not owe $800.00 to the VA.  

In a July 1995, the Board remanded this matter to the RO for an 
audit of the appellant's account.  The RO was also instructed to 
request the appellant to submit a financial status report.  

In August 1995, the RO requested the appellant to complete the 
financial status report which was enclosed with the letter, and 
return it to their office.  The RO also conducted an audit of the 
appellant's account.  The RO indicated that $2,383.60 was paid to 
the appellant from January 3, 1989 to April 30, 1989, at the rate 
of $606.00 per month.  The amount due to the appellant, for the 
period of January 3, 1989 to March 20, 1989, at the rate of 
$606.00 per month, was $1,575.60.  The amount of the overpayment 
was $808.00.  

In August 1996 and May 1997, the RO requested the appellant to 
submit a completed financial status report.  

In February 1998, the RO denied the appellant's request for a 
waiver. 

In a March 1998 statement, the appellant asserted that he never 
withdrew from all of his classes on March 20, 1989.  He asserted 
that the information provided by the school was incorrect.  The 
appellant stated that he did not owe any money to the VA, but 
that the VA owed him a year of benefits. 

At a hearing before the Board in May 1999, the appellant stated 
that he attended DePaul in 1989.  Hearing Transcript, hereinafter 
Tr., 6.  He indicated that he withdrew from the courses at 
DePaul.  Tr. 6 and 7.  He stated that he could not remember if he 
received payment for that course from the VA.  Tr. 7.  The 
appellant indicated that the monies that the VA paid to him for 
DePaul, he used for Roosevelt, but Roosevelt wasn't reporting 
that he was there.  Tr. 8.  He indicated that he thought he did 
drop the classes at DePaul to go to Roosevelt full-time.  Tr. 7.  
The appellant asserted that even though he did not complete the 
credits at DePaul, he was attending Roosevelt, and he should have 
received the money anyway.  Tr. 8.  The appellant indicated that 
he was under the assumption that the schools were supposed to 
notify the VA of enrollment changes.  Tr. 10. 

I.  Validity of the Overpayment Indebtedness

The United States Court of Appeals for Veterans Claims (formerly 
the Court of Veterans Appeals) (Court) has held that when the 
validity of a debt is challenged by an appellant, a threshold 
determination must be made on that question prior to a decision 
on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Since the appellant has challenged the validity of the 
overpayment indebtedness, the Board must first address this 
issue.  

Pertinent Law and Regulations

According to the law, Chapter 34 educational assistance benefits 
were essentially available to qualified veterans who entered 
active duty between January 31, 1955 and January 1, 1977.  38 
U.S.C.A. § 3452(a)(1)(West 1991). 

An eligible veteran is entitled to a monthly benefit for periods 
of time during which he is enrolled in, and satisfactorily 
pursuing, an approved program of education.  38 U.S.C.A. § 3461 
(West 1991).  VA will pay educational assistance to an eligible 
veteran while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130 (1998). 

With respect to the effective date of reduction or discontinuance 
of educational assistance, if the veteran or servicemember, for 
reasons other than being called or ordered to active duty, 
withdraws from all courses or receives all nonpunitive grades, 
and in either case there are no mitigating circumstances, VA will 
terminate or reduce educational assistance effective the first 
date of the term in which the withdrawal occurs or the first date 
of the term for which nonpunitive grades are assigned.  If the 
veteran or servicemember withdraws from all courses with 
mitigating circumstances or withdraws from all courses such that 
a punitive grade is or will be assigned for those courses or the 
veteran withdraws from all courses because he or she is ordered 
to active duty, VA will terminate educational assistance for 
residence training as of the last date of attendance; and for 
independent study, the official date of change in status under 
the practices of the educational institution.  38 C.F.R. § 
21.7135(e) (1998). 

The VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the following 
conditions are met: 1) the veteran withdraws because he is 
ordered to active duty; 2) or all of the following criteria are 
met: A) there are mitigating circumstances; B) the veteran 
submits a description of the circumstances in writing to the VA 
within one year from the date the VA notifies the veteran that he 
must submit the mitigating circumstances or at a later date if 
the veteran is unable to show good cause; and C) the veteran 
submits evidence supporting the existence of mitigating 
circumstances within the one year of the date that evidence is 
requested by the VA.  38 C.F.R. § 21.7139 (1998),

The law provides that, generally, subject to certain 
restrictions, the VA will approve and will authorize payment of 
educational assistance for an individual's enrollment in any 
course or subject which a State approving agency has approved and 
which forms a part of a program of education as defined by 
applicable regulations.  38 C.F.R. § 21.7120 (1998).  

The educational institution must certify the veteran's or 
servicemember's enrollment before he or she may receive 
educational assistance.  38 C.F.R. § 21.7152 (1998).  

Analysis

The appellant asserts, in essence, that the overpayment is not 
valid and he does not owe the VA money for education benefits.  
The appellant argues that the VA owes him money for the time that 
he attended Roosevelt, not DePaul.  He asserts that he did not 
withdraw from classes on March 20, 1989 and that the information 
provided by the school was incorrect.  He contends that he 
dropped the classes at DePaul to go to Roosevelt full time.  He 
asserts that even though he did not complete the credits at 
DePaul, he was attending Roosevelt and he should have received 
the money anyway.  

The Board has reviewed the facts of this case, as noted above, in 
light of the foregoing regulations, and finds that an overpayment 
in the amount of $808.00 was properly created.  The evidence of 
record, as summarized above, reveals that in January 1989, the 
appellant submitted to the VA a Request for Change of Program and 
Place of Training and indicated that he was changing his place of 
training from Roosevelt University to DePaul University.  In a 
March 1989 Enrollment Certification, DePaul University certified 
that the appellant was enrolled for 12 credit hours for the 
period of January 3,1989 to June 9, 1989.  Consequently, the 
appellant began receiving educational assistance benefits at the 
rate of $606.00 a month.  On May 5, 1989, the VA was informed by 
DePaul University that the appellant adjusted his credit hours 
from 12 credits to zero credits and that his last day of 
attendance was March 20, 1989.  

In August 1989, the VA informed the appellant that his award of 
educational assistance benefits were terminated effective January 
3, 1989 because he withdrew from his classes on March 20, 1989.  
The appellant was informed that an overpayment in the amount of 
$2,383.60 was created.  In March 1990, the VA determined that the 
appellant's reasons for changing his enrollment status at DePaul 
University were justified, and the appellant's award of 
educational assistance benefits were reinstated from January 3, 
1989 to March 20, 1989.  Thus, the overpayment indebtedness in 
the amount of $808.00 covers the time period from March 21, 1989 
to April 30, 1989.  
  
The evidence of record shows that the appellant was awarded 
$606.00 a monthly for educational assistance.  The VA paid the 
appellant $2,383.60 for the period of January 3, 1989 to April 
30, 1989, which is $20.20 a day for 118 days.  The evidence of 
record further shows that the appellant only attended the school 
from January 3, 1989 to March 20, 1989 which is 78 days.  Thus, 
the appellant should have only received educational assistance in 
the amount of $1,575.60 ($20.20 x 78).  The amount that was 
overpaid to the appellant, for the time period he was not 
attending school was $808.00 which is 40 (the number of days he 
was not attending school) times $20.20 (the amount of educational 
assistance).  Thus, the Board finds that the overpayment 
indebtedness, which was subsequently adjusted to $808.00, was 
properly created and accurately calculated.   

The evidence of record shows that the appellant withdrew from his 
courses on March 20, 1989.  He submitted mitigating reasons as to 
why he withdrew from his courses.  As noted above, the RO 
accepted such mitigating circumstances to the extent that the 
educational assistance benefits were reinstated for the portion 
of the semester that the appellant did attend classes, 
effectively reducing the amount of the overpayment in this case.  
However, there simply is no provision of the law that would 
permit VA to pay educational assistance benefits to an individual 
for portions of the semester in which he or she did not attend 
classes.  In this case, the appellant clearly did not attend 
classes from March 21, 1989 to April 30, 1989.  Thus, the RO 
properly discontinued the appellant's educational assistance 
allowance effective March 20, 1989, his last date of attendance.  
The appellant is not entitled to the educational assistance 
benefits paid to him for enrollment from March 21, 1989 to April 
30, 1989, as he withdrew from the semester. 

The appellant now asserts that he did not withdraw from the 
classes at DePaul in March 1989, and in the alternative, he 
asserts that he did withdraw from the classes, but he was also 
attending classes full-time at Roosevelt University and 
therefore, he was still in school full-time and the VA should not 
have discontinued his educational assistance.   

The Board finds that the evidence of record does not support the 
appellant's contentions.  The evidence of record shows that the 
appellant was enrolled at Roosevelt University from September 
1988 to December 1988.  In January 1989, the appellant changed 
his enrollment to DePaul University.  The evidence shows that the 
appellant was enrolled for 12 credit hours from January 3,1989 to 
June 9, 1989 at DePaul University.  The appellant withdrew from 
DePaul University on March 20, 1989.  There is no evidence of 
record which indicates that the appellant was also enrolled in 
Roosevelt University from January 1989 to June 1989.  The 
appellant has not submitted an Enrollment Certification from 
Roosevelt University or any other university which shows that he 
was enrolled in school from March 21, 1989 to May 1989.  

The Board notes that the evidence of record does establish that 
the appellant had an ongoing dispute with Roosevelt University 
regarding his financial aid at the school for the fall 1988 
semester.  However, the semester that is pertinent to the issues 
on appeal is the spring 1989 semester and the issue under 
consideration is whether the appellant was paid educational 
assistance benefits from March 21, 1989 to April 30, 1989.  The 
Board also points out that the RO has considered the appellant's 
financial aid difficulties as a mitigating circumstance for the 
appellant's enrollment change in 1989, and the appellant's 
educational assistance benefits were reinstated for the portion 
of the semester that the appellant did attend classes, 
effectively reducing the amount of the overpayment in this case.

The Board also points out that in a September 1989 statement, the 
appellant indicated that the change in his enrollment status at 
DePaul University was caused by events beyond his control.  The 
appellant indicated that he had to return to work full time 
during the day and he returned to school at night.  He indicated 
that he was not getting financial aid and he had to work overtime 
when it was offered.  He stated that he had to drop one of his 
classes.  The appellant also stated that he had difficulty 
finding the courses he needed to take in the evening, and he was 
unable to attend half the courses at DePaul because of his work 
schedule.  These were not accepted as mitigating circumstances 
for the period after March 20, 1989; there was no showing of a 
necessity to go to work full-time in the middle of the semester 
instead of completing the school term.  

The Board points out that in the 1989 statement, the appellant 
did not assert that he attended DePaul University after March 20, 
1989, or that he was attending Roosevelt university at the same 
time in spring 1989.  The Board finds that there is no credible 
evidence which shows that the appellant attended DePaul 
University or any other university from March 21, 1989 to April 
30, 1989.  

The evidence of record shows that the appellant withdrew from the 
courses on March 20, 1989.  He submitted mitigating reasons as to 
why he withdrew from all of his courses that date, and, as noted 
above, the RO accepted such mitigating circumstances resulting in 
a reinstatement of benefits for the portion of the semester that 
the appellant did attend classes, and effectively reducing the 
amount of the overpayment in this case.  In this case, the 
appellant clearly did not attend classes from March 21, 1989 to 
April 30, 1989.  Thus, the RO properly discontinued the 
appellant's educational assistance allowance effective March 21, 
1989, his last date of attendance.  The appellant is not entitled 
to the educational assistance benefits paid to him for enrollment 
from March 21, 1989 to April 30, 1989, as he withdrew from the 
semester. 

The law is clear that the purpose of the VA educational 
assistance programs is solely to provide for the pursuit of 
education.  In essence, the governing law states that an eligible 
veteran is entitled to a monthly benefit only for periods of time 
in which he or she is enrolled in and pursuing an approved 
program of education.  38 C.F.R. §§ 21.7130, 21.7135, 21.7139 
(1998).  In this case, the veteran received benefits for 
education he did not pursue, and there is no legal basis for an 
award of such benefits after the date of his withdrawal from all 
classes.  Thus, the Board finds that the overpayment in the 
amount of $808.00 was properly created.

II.  Entitlement to a Waiver of Recovery of the Overpayment 
Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 1991 and Supp. 1999); 38 C.F.R. §§ 
1.963(a), 1.965(b) (1998). 

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the obligor 
and the Government.  In making this determination, consideration 
will be given to the following elements, which are not intended 
to be all-inclusive:  (1) The fault of the debtor, (2) balancing 
of faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment of 
the debtor, and, (6) whether the debtor changed positions to his 
detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a).

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where any 
one of the following elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The 
Board's review of the record reflects that the RO has resolved 
this question in favor of the appellant, finding, in essence, 
that his actions did not constitute fraud, misrepresentation or 
bad faith.  

As discussed above, the Board has determined that the overpayment 
indebtedness in the amount of $808.00 was properly created.  
Thus, the question before the Board is the issue of whether the 
evidence establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.963, 1.965. 

The Board has carefully reviewed the entire record, in light of 
the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was at fault in 
the creation of the overpayment indebtedness.  The evidence of 
record shows that he did not inform the VA, in a timely manner, 
of his change in enrollment status.     

VA's working definition of "fault" is "The commission or omission 
of an act that directly results in the creation of the debt"  
(Veteran's Benefits Administration Circular 20-90- 5, February 
12, 1990).  Fault should initially be considered relative to the 
degree of control the appellant had over the circumstances 
leading to the overpayment.  If control is established, even to a 
minor degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high degree 
of care, with due regard for the debtor's contractual 
responsibility to the Government.  The age, financial experience, 
and education of the debtor should also be considered in these 
determinations.

The evidence of record shows that in March 1989, the VA was 
informed by DePaul University that the appellant was enrolled for 
12 credit hours from January 3, 1989 to June 9, 1989.  In an 
April 25, 1989 letter, the VA informed the appellant that his 
educational allowance was $606.00 a month effective January 3, 
1989 to June 9, 1989.  In that letter, as had been done in 
previous correspondence, VA informed the appellant that if he 
discontinued his course before that date, he was not entitled to 
full payment and an adjustment would be made.  The VA informed 
the appellant that benefits would not be payable for a course 
from which the appellant withdrew, unless acceptable mitigating 
circumstances are presented.  The appellant was told to inform 
the school and the VA promptly of any change in his enrollment.  

The evidence of record further shows that on May 5, 1989, the VA 
was informed by DePaul University that the appellant had 
withdrawn from the school on March 20, 1989.  The appellant did 
not contact the VA regarding the change in his enrollment status 
until May 22, 1989, after the VA had contacted the appellant and 
informed him that they had been advised that he had withdrawn 
from school.  

The Board points out that the appellant was advised, when he was 
awarded the educational assistance benefits, that he had to 
inform the VA, immediately, of any change in his enrollment 
status.  Thus, the Board finds that the appellant had notice of 
the requirement to report any changes in enrollment status to the 
VA.   

Consequently, the Board finds that the appellant was at fault in 
the creation of the overpayment indebtedness.  The evidence of 
record shows that he did not inform the VA, in a timely manner, 
of his change in enrollment status despite being informed by the 
VA that he was required to report such changes.  The Board finds 
that the appellant's assertions that the was unaware the he was 
supposed to report the changes in enrollment to the VA to be 
without merit.  The Board also notes that the RO found that there 
were mitigating circumstances regarding the change of the 
appellant's enrollment status and the educational benefits were 
reinstated from January 3,1989 to March 20, 1989, and this 
greatly reduced the amount of the overpayment indebtedness.  

The Board finds that the VA was not at fault in the creation of 
the overpayment indebtedness.  The evidence of record shows that 
the VA took the appropriate action to reduce and terminate the 
appellant's award of educational assistance benefits once they 
received information that the appellant's enrollment status had 
changed and the appellant was no longer attending school.  The VA 
properly afforded the appellant 30 days to offer evidence showing 
that the enrollment change was caused by unanticipated 
circumstances beyond his control.  

Other elements for consideration include whether repayment of the 
debt would nullify the objective for which the benefits were 
intended, see 38 C.F.R. § 1.965(a)(4), and whether failure to 
make restitution would result in unfair gain to the debtor, see 
38 C.F.R. § 1.965(a)(5).  In this regard, the Board notes that 
the purpose of Chapter 34 educational assistance benefits is to 
extend the benefits of higher education to qualified and 
deserving young persons who might otherwise not be able to afford 
such an education.  In light of that purpose, the Board finds 
that repayment of the debt at issue in this case would not 
nullify the objective behind educational assistance benefits, 
because the indebtedness was created when the appellant was paid 
benefits when he was not pursuing his education.  Additionally, 
the Board finds that failure of the appellant to make restitution 
of the overpayment in this case would result in unjust enrichment 
to the appellant, as he was paid a benefit for education that he 
did not actually pursue. 

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue financial 
hardship.  Initially, the Board notes that the only financial 
status report associated with the claims file is dated in 
November 1992.  The Board notes that the RO had requested the 
appellant to submit more recent financial status reports in 
August 1995, August 1996, and May 1997.  However, the appellant 
did not provide an updated financial status report.  The duty to 
assist is not a one-way street.  A claimant must do more than 
passively wait for assistance when he or she has information 
essential to the claim in order to trigger the duty to assist.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
that the RO was diligent in its attempt to obtain more recent 
financial information regarding the claim, but to no avail.  

The evidence of record shows that the appellant's and his 
family's monthly income was $2,190.68.  The Board notes that a 
significant amount of the appellant's monthly income went to 
paying other debt.  He reported that he paid $513.00 for 
installment contracts and other debt, including credit card debt.  
Much of this debt should have been paid off by now.  In essence, 
his failure to submit a current financial status report gives the 
Board no basis to find that he will be forced to endure a lack of 
food, clothing, shelter, or medical care as a result of the 
collection of the debt.  Thus, there is no indication that 
recovery of the overpayment would cause undue hardship.  

Based on the record in this case, the Board is not persuaded that 
recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 38 
C.F.R. § 1.965(a), it would not be unfair to recover the 
appellant's overpayment indebtedness in the amount of $808.00.  
The Board finds that the appellant was at fault in the creation 
of the overpayment indebtedness and the VA was not at fault.  The 
Board also finds that the appellant would be unjustly enriched at 
the expense of the government if a waiver was granted and 
recovery of the overpayment indebtedness would not create undue 
hardship.  The end result would not be unduly favorable or 
adverse to either the Government or the appellant.  The evidence 
in this case is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the appellant's request 
for a waiver is denied.


ORDER

Waiver of recovery of the overpayment of education allowance in 
the amount of $ 808.00, is denied. 


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






 

